Citation Nr: 1800311	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  15-44 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C. § 1318.  


ATTORNEY FOR THE BOARD

K. Anderson, Counsel








INTRODUCTION

The Veteran had active military service from August 1941 to January 1945.  The Veteran died on April [REDACTED], 2014.  The Appellant is the Veteran's surviving spouse.  

This claim comes to the Board of Veterans' Appeals (Board) from a November 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran died in April 2014.  

2.  During the Veterans lifetime he was awarded service connection for psychoneurosis, anxiety rated as 30 percent disabling; vestibular disorder rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 10 percent disabling.  At the time of the Veteran's death he was in receipt of a 60 percent combined evaluation award.   

3.  The Veteran was not a former prisoner of war (POW) and he was not in receipt of or entitled to receive compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death. 


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 are not met.  38 U.S.C. § 1318 (2012); 38 C.F.R. §§ 3.22, 20.1106 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c).

For purposes of the statute and regulation, "entitled to receive" includes a situation in which the veteran would have received total disability compensation at the time of death but for clear and unmistakable error in a decision on a claim filed during the veteran's lifetime.  38 C.F.R. § 3.22(b)(1).

In the present case, the Veteran was discharged from service in January1945.  At the time of his death he had been awarded service connection psychoneurosis, anxiety, with a 30 percent rating effective May 11, 1949; a vestibular disorder, with a 30 percent rating effective August 26, 2004; bilateral hearing loss, with a 10 percent rating from June 10, 2003; and tinnitus, with a 10 percent rating from June 10, 2003.  His combined disability rating was 60 percent from August 26, 2004, and 100 percent effective August 26, 2004, through the date of his death in April 2014, a period of less than ten years. 

The Veteran was not service-connected for any other disabilities during his lifetime.  Furthermore, clear and unmistakable error has not been found nor alleged regarding any prior VA rating decision.  The Appellant has exclusively alleged that the Veteran should have been entitled to a total disability rating based individual unemployability prior to his effective date of August 26, 2004.  However, the Appellant has not specifically claimed CUE on specific rating decision, nor has pled with any specificity that the correct facts, as they were known at the time, were not before the Board, or the statutory or regulatory provision extant at the time were correctly applied.  The Veteran was awarded a grant of TDIU based on the date he became schedularly entitled, which is the date of his combined evaluation of 60 percent.  The Veteran was granted entitlement to TDIU based upon having one 60 percent disability, when multiple injuries incurred in action are considered as one disability.  As such, the Board has not found the entitlement arose prior to this date as the Appellant claims.  

The evidence of record does not show that the Veteran was continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service.  Also, the evidence does not show that he was a former POW.  Therefore, the criteria for DIC benefits under 38 U.S.C. § 1318 are not met.

The Board is sympathetic to the Appellant's arguments, specifically to the fact that this claim would have been granted if the Veteran had lived for four more months; nevertheless, the Board is bound by the laws and regulations that apply to veterans' claims.  38 U.S.C. § 7104(c) (2012); 38 C.F.R. §§ 19.5, 20.101(a) (2017).  Although the Board is required to "render a decision which grants every benefit that can be supported in law," there is no basis in law to grant the DIC claim being decided herein.  38 C.F.R. § 3.103(a) (2017).  For the foregoing reasons, the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Duties to Notify and Assist 

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the Appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C. § 1318  is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).


ORDER

DIC benefits pursuant to 38 U.S.C. § 1318 are denied.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


